 ALLSTATE INSURANCE CO.Allstate Insurance CompanyandLocal 365, UnitedAutomobile,Aerospace and Agricultural Imple-ment Workers of America,InternationalUnion.Case 29-CA-3099March 12, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn July 3, 1973, Administrative Law Judge JennieM. Sarrica issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions, a brief, and a letter modifying the brief; theGeneral Counsel filed exceptions and a brief; theCharging Party filed exceptions and a statement inlieu of a brief; and the Respondent filed a brief inanswer to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.'Employee Edgar Hansen worked as a claimsadjuster for Respondent for almost 12 years until hisdischarge on August 28, 1972. The Union began itsorganizational campaign in the fall of 1971. At thistime the Respondent held meetings with employeestohear complaints about working conditions orcompany policy. Hansen spoke up regarding the lackof a manual of rules and what he viewed as aninadequate pension plan.Hansen signed an authorization card in April 1972,and attended three or four meetings in May, June,andAugust 1972. The Respondent learned ofHansen's attendance at the union meetings.1.According to Hansen's testimony, during the 3months prior to his discharge, supervisors madeseveral statementswhich amounted to coerciveinterrogations regarding union activities, threats ofdischarge, or other reprisals for joining or assistingtheUnion, and creating an impression that unionmeetings and activities were kept under surveillance.The Administrative Law Judge credited this testimo-ny of Hansen over the denials of the supervisorsallegedly involved, and, based on such testimony, sheiWe find without merit Respondent's allegations of bias, prejudice, andincompetency on the part of the Administrative Law Judge. We have fullyconsidered the entire record and the Administrative Law Judge'sDecision,and perceive no basis for finding that she prejudged this case, madeprejudicial rulings, or demonstrated either bias or incompetency in her565found that the Respondent violated Section 8(a)(1) oftheAct.We attach great weight to the credibilityfindings of the Administrative Law Judge who hadthe opportunity to observe and judge the witnesses asthey testified, and, unlike our dissenting colleague,would not reverse her credibility resolutions as tothese matters.2.We do not agree, however, with the Adminis-trativeLaw Judge's findings that the discharge ofHansen violated Section 8(a)(1) and (3) of the Act.InAugust 1971, Hansen bought a mink coat onsale for $844.82. The coat had been custom made,but the customer for whom it was intended hadultimately refused to purchase it. The seller gaveHansen an apprisal certificate stating the coat'sreplacement value was $1,800. The record shows thatappraisals of this kind are frequently inflated. InSeptember 1971, Hansen arranged a floater to hishomeowner insurance policy with the Respondentand insured the coat for $1,800. Several weeks laterthe coat was lost or stolen while in the possession of acarrier hired by the seller in connection with somerepair work ordered by Hansen. The seller advisedHansen to place a claim under his insurance policyrather than against the carrier because recoveryagainst the carrier would take approximately a year.Hansen accordinglymade a claim against theRespondent on September 30, 1971. When asked toproduce the bill, he replied he did not have it. Whenasked for a canceled check, he said he paid cash.When asked how much he paid, five employerwitnesses agreed that he replied he had paid $1,800;Hansen testified he never said he paid $1,800, heonly said that it was worth $1,800. This testimonialconflict is discussed in detailinfra.The seller refusedto disclose the purchase price to Respondent.Based on Hansen's description of the coat as a longor full-length coat, an investigator determined for theRespondent that the replacement value of the coatwas $1,370. This figure represents the replacementvalue of a long coat. However, it is clear that the coatwas a less valuable short coat. The issue regardingthe length of the coat is discussed in detailinfra.Hansen accepted $1,370 on his claim on October19, 1971.On June 5, 1972, the Respondent recovered only$844.82 in subrogation proceedings against the seller.At this time the Respondent discovered for the firsttime that Hansen had actually paid only $844.82 forthe coat, $500 less than the Respondent had paid himfor the loss of the same coat based on his representa-analysisor discussion of the evidence.Accordingly,we reject thesecontentions.The Respondent has requested oral argument. This request is herebydenied because the record,the exceptions, and the briefs adequately presentthe issues and the positions of the parties.209 NLRB No. 68 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions of its worth. At the same time, the Respondentdiscovered that the coat was only a short coat andtherefore clearly worth less than $1,370.Hansen's claim file was then investigated by aseries of officials and, on August 28, after finding theclaim to have been misrepresented, Zone VicePresidentPatterson gave approval for Hansen'sdischarge.He was discharged by Division ManagerMannerino on the ground of misrepresenting theprice he had paid for the coat. Regional ClaimsManager Cartiglia explained at the hearing that thedischarge was because "Hansen had lied" regardingthe purchase price of the coat and "therefore, was nolonger to be considered a trusted employee."The Administrative Law Judge, however, foundthat the discharge was actually for Hansen's unionactivities, and in violation of Section 8(a)(1) and (3)of the Act.The Administrative Law Judge found that Cramer,the Respondent's initial claim investigator, said thatHansen had given her the figure of $1,800 as thevalue of the coat, and when she asked him what hepaid for it, he stated only that it was insured for$1,800.However, it is significant to note otherimportant portions of Cramer's testimony not reflect-ed in the Administrative Law Judge's Decision.Cramer also testified that she again asked how muchhe paid for the coat, and he replied that he paid$1,800.She further testified that, when DistrictClaimsManager Belger later told her Hansen wasfiredbecause of the claim, she again said thatHansen had told her that the coat cost him $1,800.Cramer's testimony thus is either inaccurately sum-marized in the Administrative Law Judge's Decisionor she failed to consider this additional recordevidence. In either case, serious doubt is cast on therealiability of her conclusion that "Hansen did not,in filing or pressing his claim . . . speak . . . in termsofwhat he paid" for the coat. This doubt isreinforced by her further failure to note and discussthe unequivocal testimony of Investigator SchachnerthatHansen said that he paid $1,800 for the coat.Hansen never denied this statement. He did testifythat he told Schachner the coat was worth $1,800,but this is not inconsistent with also having toldSchachner that he paid $1,800.The Administrative Law Judge also failed to givefull consideration to the evidence regarding Hansen'sstatement at the October 19, 1971, meeting where theRespondent offered, and Hansen accepted, $1,370 onthe claim. The conversation occurred largely betweenBelger and Hansen, and concerned problems such asthe absence of any receipt for the purchase of thecoat and Hansen's claim that he paid $1,800 for the2Cramer testified that Hansen said he did not have a copy of the bill ofsaleSchachner testified that Hansen told him he did not have the bill andcoat while the most expensive coat on the rack at thestore where he purchased it cost only $1,370. Belgertestified that Hansen said he paid $1,800 for the coat.SupervisorKane, who was also at the meeting,agreed that Hansen said that he paid $1,800, in cash.SupervisorHicks,who also was at the meeting,agreed that Hansen said that he paid $1,800 for thecoat.While at one point he denied that he told Belgerwhat he paid for the coat, and insisted he referredonly to the replacement value of the coat, neverthe-less his own affidavit, made under oath to a Boardagent during the investigation of this charge,states:"Don [Belger] asked me what the value or puce onthe coat and I told him $1,800." At the hearing,Hansen testified that his answer meant the replace-ment value was $1,800. But testimony as to subjec-tive intent is of dubious value. And, at another point,Hansen testified that he could not recall if heanswered Belger's question as to the price of the coat.In light of Hansen's confused and inconclusivetestimony,we believe greater weight should beafforded to the clear and consistent testimony ofSchachner, Cramer, Belger, Kane, and Hicks. Such areweighing of evidence, in our view, compels afactual finding that Hansen did misrepresent toRespondent that he paid $1,800 for the coat.We further note that the Administrative Law Judgedid not adequately consider whether Hansen misre-presented the length of the coat in pursuing his claim.The Respondent argues that Hansen deliberatelyrepresented to Cramer and Investigator Schachnerthat the coat in question was a full-length coat, whenin fact, as the record shows, it was fingertip length,i.e.,a short one, and thus was worth less because itinvolved fewer skins and less labor. Mac Miller, thesalesman who sold the coat to Hansen, testified thatHansen got a three-quarter-length coat and the salesreceipt2 describes the coat as being a short coat.Nevertheless, Cramer testified without contradictionthat when she asked Hansen for a description of thecoat he described it as a full-length coat. Hansenmerely testified that "I gave her the details."InvestigatorSchachner similarly testified thatHansen told him it was a full-length coat, and, on thebasis of that representation, Schachner recommend-ed a settlement for $1,370. Hansen's testimony, onthispoint, takenin toto,isof dubious weight, foralthough he testified on two occasions that he toldSchachner it was a short coat he later testified that hecould not recall if he told anyone it was not a shortcoat.The preponderance of the evidence, therefore,appears to us to establish that Hansen purchased ashortcoat but that he told both, Cramer anddid not know what he did with it Respondent obtaineda copy ofthe salesreceipt during the subrogation proceedings. ALLSTATE INSURANCE CO.Schachner that he had purchased a full-length coat.Thus we are led to the ultimate factual finding thatHansen misrepresented the price he had paid for thecoat, and, in an effort to bolster that misrepresenta-tion,furthermisrepresented the nature of thegarment.Notwithstanding our affirmance of the Administra-tive Law Judge's 8(a)(I) finding, therefore, we mustconsider whether the record here will support theconclusion thatHansen was discharged, not byreason of the misrepresentations which we havefound he made and the resultant impairment of histrustworthiness, but rather because of the antiunionattitude evidenced by the 8(a)(1) conduct which wehave found.Hansen conceded that he played no leadership rolein the Union and that he was not a particularadvocate for or against the Union. Hansen testifiedonly that he told the Respondent that he hadreceived union literature and had attended somemeetings. Indeed, because of this limited knowledgeof Hansen's union involvement, the AdministrativeLaw Judge found it necessary to infer knowledge onthe part of the Respondent that Hansen had signedan authorization card for the Union and haddistributed cards to other employees-an inferencewhich is itself questionable upon these facts.Against this highly doubtful inference, we mustbalance the seriousnesswithwhichwe wouldreasonably expect Hansen's offense to be regardedby the Respondent. In his capacity as a claims agent,Hansen was responsible for investigating and proc-essing claimsfiled with the Company and against it.Consequently, the Respondent had to have completeconfidence not only in his ability and judgmentcompetently and fairly to handle such claims, but bythe very nature of its operations also had to repose itsfull trust in his honesty and integrity in acting in itsbehalf. In these circumstances, Hansen stood in afiduciary relationship to Respondent. It is reasonableto expect that an employer in this industry woulddemand and hold such an employee to the higheststandards of trustworthiness.That being the case, Respondent could be expectedto look with apprehension at the incidents surround-ing Hansen's claim over the lost coat. It is clear thatthose incidents indicated to the Respondent thatHansen had acted with probable deceit, and surelyless than total honesty and candor' in pursuing hisclaim.Under these circumstances, in our opinion,there is strong support for Respondent's contentionthat the cause of his discharge was his conduct whichreasonably led Respondent to doubt his integrity,rather than his minimal union activity, of which weare lessthan sure that Respondent had knowledge.In view of the foregoing, we deem the evidence, on567the record considered as a whole, insufficient tosupport a finding that the reasons advanced byRespondent for Hansen's discharge were pretextual,or that he was discharged in violation of Section8(a)(1) and (3) of the Act. Accordingly, we shalldismiss the 8(a)(3) allegation of the complaintrelating to the said discharge.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(2) and (6) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By engaging in the conduct described insection III of the Decision of the Administrative LawJudge,Respondent interfered with, restrained, andcoerced its employees in the exercise of rightsguaranteed them in Section 7 of the Act, and therebyhas engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of theAct.4.Respondent did not engage in unfair laborpractices within the meaning of Section 8(a)(3) and(1) of the Act by discharging Edgar Hansen.REMEDYHaving found that Respondent engaged in certainunfair labor practices, we shall order it to cease anddesist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Allstate Insurance Company, Baldwin, New York, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerningtheir union activities and the union activities of otheremployees.(b) Threatening employees with discharge or otherreprisals if they join or assist Local 365, UnitedAutomobile, Aerospace and AgriculturalImplementWorkers of America,InternationalUnion, or anyother labor organization.(c)Giving employees the impression that theirunion meetings and union activities are being keptunder surveillance.(d)Requiring or attempting to require employeesto report on union meetings and activities.(e) In any like or related manner interfering with,coercing, or restraining employees in the exercise oftheir rights guaranteed them in Section 7 of the Act. 568DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at its offices and facilities in Long Island,New York, copies of the attached notice marked"Appendix." 3Copies of said notice, on formsprovided by the Regional Director for Region 29,after being duly signed by an authorized representa-tive of Respondent, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Orderwhat steps the Respondent has taken to complyherewith.MEMBER KENNEDY, concurring in part and dissentingin part:Iwould dismiss the complaint in its entirety. Ibelieve that the credibility findings of the Adminis-trative Law Judge are not supported by the relevantevidence4 and that careful consideration of all thetestimony in the record requires findings of fact andconclusions of law different from those made by theAdministrative Law Judge.The Board must place heavy reliance on itsAdministrative Law Judge's evaluation of the truthor falsity of testimony. As the resolution of credibili-ty conflicts often determines the final outcome of theissues in cases before the Board, the Board expectsthe Administrative Law Judges to indicate carefullyand specifically how they arrive at their credibilityconclusions.5 Failure to do so here, in my judgment,requires rejection of the Administrative Law Judge'sconclusions as to credibility.The Administrative Law Judge failed to mentionthe large body of testimony supporting Respondent'sposition with respect to Hansen's discharge. More-over, a careful analysis of the record indicates thatthere are serious inconsistencies and contradictionsinHansen's testimony which she did credit. Alltestimony must be considered before findings of factand conclusions of law can be made.Respondent's defense to the alleged discriminationis that employee Hansen was discharged, after anexhaustive investigation, for defrauding it of hun-dreds of dollars on an insurance claim. In particular,Respondent argues that Hansen lied about thea In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the NationalLaborRelations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of thepurchase price of the insured property. The Adminis-trativeLaw Judge brushed aside this defense byvirtually ignoring the extensive supporting testimony,based largely on her reasoning that "as a knowledga-ble claims adjuster,Hansen did not, in filing orpressing his claim as an insured party, speak of the[insured] coat in terms of what he paid for it, butrather, as he testified, referred to its insured value orits replacement value." Viewing the total record, I donot believe this conclusion can withstand scrutiny,and find that Hansen was untruthful about thepurchase price of the coat. Moreover, he misrepre-sented the facts with respect to the description of thecoat.The Administrative Law Judge found that whenHansen discussed his claim with Cramer, Respon-dent's claim investigator, Hansen had given her thefigure of $1,800 as the value of the coat, and whenshe asked him what he paid for it he stated that it wasinsured for $1,800. However, the Administrative LawJudge failed to set forth other important portions ofCramer's testimony: Cramer also testified that sheagain asked him how much he paid for the coat, hereplied that he paid $1,800. She further testified that,when District Claims Manager Belger later told herHansen was fired because of the claim, she again saidthatHansen had told her that the coat cost him$1,800. I believe the Administrative Law Judgeinaccurately summarized all of Cramer's testimonyon this issue.Investigator Schachner testified unequivocally thatHansen said that he paid $1,800 for the coat.Hansennever denied this statement. He did testify that hetold Schachner the coat was worth $1,800. But this isnot inconsistent with also telling Schachner that hepaid $1,800. The Administrative Law Judge's Deci-sion fails to reflect any of the representations Hansenmade to Schachner about the coat.Even more critical is the conspicuous absence of afull discussion regarding Hansen's statement at theOctober 19, 1971, meeting where Respondent of-fered, and Hansen accepted, $1,370 on the claim.The conversation occurred largely between Belgerand Hansen, and concerned problems such as theabsence of any receipt for the coat and Hansen'sclaim that he paid $1,800 for the coat while the mostexpensive coat on the rack at the store where hepurchased it cost only $1,370. Belger testified thatHansen said he paid $1,800 for the coat. SupervisorKane, who was also at the meeting, twice corroborat-ed Belger, testifying that Hansen said he paid the fullamount, $1,800, in cash. Supervisor Hicks, who alsoNational Labor Relations Board."4StandardDry WallProducts,Inc.,91 NLRB 544, enfd.188 F.2d 362(C.A. 3, 1951).5SeeM & SCompany,Inc.,108 NLRB 1193. ALLSTATE INSURANCE CO.was at the meeting, agreed that Hansen said that hepaid $1,800 for the coat.If an Administrative Law Judge is to reject thetestimony of all five witnesses who testified thatHansen said he paid $1,800 for the coat, theAdministrative Law Judge is obliged to state thereasons for such rejection. The Administrative LawJudge cannot discredit the testimony of five witness-eson this critical issue by giving it the silenttreatment.Hansen's own affidavit, made under oath to aBoard agent during the investigation of this charge,states: "Don [Belger] asked me what was the value orprice on the coat and I told him $1,800." At thehearing,Hansen tried to mitigate the effect of thiscrucial admission, not by disputing the use of theword "price," but only by testifying hemeantthereplacement value was $1,800. But his subjectiveintent cannot qualify his objective statement toBelger.Next,Hansen testified that he could notrecall if he answered Belger's question as to the priceof the coat. Still later he finally denied that he toldBelger what he paid for the coat, and insisted hereferred only to the replacement value of the coat.In light of Hansen's equivocal and inconsistenttestimony and the contrary consistent testimony ofSchachner,Cramer, Belger,Kane, and Hicks, Iwould find that Hansen told Respondent that hepaid $1,800 for the coat. Since he actually paid$844.82 for the coat, there is merit to Respondent'sdefense that Hansen attempted to defraud Respon-dent in connection with his claim.The Administrative Law Judge made no findingsregarding the description of the coat which Hansengave to Cramer and investigator Schachner. Respon-dent argues that Hansen deliberately inflated thedescription as part of his fraudulent plan. The recordshows that a full-length coat is one which goes belowthe knees and a short coat is one which is onlyfingertip length. Al:other things being equal, a shortcoat is worth less than a full-length coat simplybecause it involves fewer skins and less labor. A shortcoat is sometimes referred to as a three-quarter-length coat.Mac Miller, the salesman who sold thecoat to Hansen, testified that Hansen got a three-quarter-length coat and the sales receipt describesthe coat as being a short coat. Nevertheless, Cramertestified that when she asked Hansen for a descrip-tion of the coat he described it as a full-length coat.Hansen merely testified that "I gave her the details."Hansen did testify that he and his wife did notconsider it a short coat because she was short and thecoat went down to her knees. When he gave adescription of the coat to Respondent, he shouldhave given an accurate description, not a fanciful569description of what he and his wife secretly consid-ered it to be.Again. Investigator Schachner testified that Han-sen told him it was a full-length coat. Schachnerinvestigated and recommended a settlement for$1,370 on the basis that the coat was a full-lengthcoat.Again, Hansen's testimony is suspect for hetestified on two occasions that he told Schachner itwas a short coat. He later testified that he could notrecall if he told anyone it was not a short coat.Iwould find that Hansen purchased a short coatand that he told both Cramer and Schachner that hepurchased a full-length coat. There is no dispute onthe record that he did purchase a short coat.Cramer's testimony that Hansen told her the coatwas full length is uncontradicted. Hansen's andSchachner's testimony regarding what Hansen toldSchachner directly conflict. I would credit Scha-chner. In my view, the chain of unusual circum-stances surrounding Hansen's claim compelled in-quiry of him by Respondent's agents as to the pricepaid and the description of the coat. I am satisfiedthat if Hansen had answered the inquiries truthfullyhe would not have received $500 above his purchaseprice.In my view, it makes no difference that the reasonfor the discharge occurred in connection withHansen's role as a policyholder of Respondent ratherthan as a trusted claims adjuster for Respondent.Hansen falsified information in the processing of aclaim. Respondent has a lawful right to terminate anadjuster whose conduct raises grave doubts concern-ing his trustworthiness.Hansen conceded that he played no leadership rolein the Union and that he was not a particularadvocate for or against the Union. Other thanHansen's testimony that he told Respondent that hehad received union literature and had attended somemeetings, there is no other evidence or reason tobelieve that Respondent was aware of any unionactivity by Hansen. I agree with the majority thatRespondent was not motivated by union considera-tion in discharging Hansen and the 8(a)(3) allegationof the complaint should be dismissed.The only evidence of the alleged 8(a)(1) violationsis the uncorroborated testimony of Hansen. Respon-dent's witnesses categorically denied making any ofthe statements violative of Section 8(a)(1) attributedto them by Hansen. As I have stated and mycolleagues in the majority concede, Hansen's testi-mony was inconsistent and contradictory on severalpoints. Contrary to the majority which accepts theAdministrative Law Judge's crediting of Hansen'stestimony over the denials of supervisors allegedlyinvolved, Iwould discreditHansen's testimonycompletely. I am unwilling to predicate an 8(a)(1) 570DECISIONSOF NATIONALLABOR RELATIONS BOARDfinding supported solely by the testimony of Hansenand no other witness.From the foregoing facts, I would conclude that nounfair labor practices have occurred and I woulddismiss the complaint.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial in which all parties had the opportunityto present their evidence, it has been decided that weviolated the law and we have been ordered to postthis notice.We intend to carry out the order of theBoard and abide by the following:WE WILL NOT coercively interrogate employeesconcerning their union activities and the unionactivities of other employees.WE WILL NOT threaten employees with dis-charge or other reprisal if they join or assist Local365, United Automobile. Aerospace and Agricul-tural ImplementWorkers of America, Interna-tionalUnion, or any other labor organization.WE WILL NOT require or attempt to requireemployees to reporton union meetings andactivities.WE WILL NOT give employees the impressionthat their union meetings and union activities arebeing kept under surveillance, or in any like orrelatedmanner interfere with, restrain, or coerceemployees in the exercise of their protected rights.All employees are free to engage in concertedactivities for the purpose of collective bargaining orother mutual aid or protection. Our employees arealso free to refrain from any or all such activities.ALLSTATE INSURANCECOMPANY(Employer)DECISIONSTATEMENT OF THE CASEJENNIE M. SARRICA,AdministrativeLaw Judge: Upondue noticethisproceeding under Section 10(b) of theNational LaborRelationsAct, asamended(29 U.S.C. §151,et seq.),hereinafter referred to asthe Act,was triedbefore meat Brooklyn, New York, on April3 through 6,and May 1 and 2,1973,11pursuant to a charge filed onNovember 6, 1972;a complaint issuedJanuary 15 andamended February23, presenting allegationsthat AllstateInsuranceCompany,hereinafter referred to as the Respon-dent,committed unfair labor practices within the meaningof Sections 8(a)(1) and (3) and 2(6) and(7) of the Act; andRespondent'sanswer denying that it committed anyviolationof the Act.Representatives of all parties werepresent and participated in the hearing.Based on the entire record,including my observation ofwitnesses,and after due considerationof briefs,Imake thefollowing:FINDINGS AND CONCLUSIONSI.JURISDICTIONRespondent,awholly ownedsubsidiaryofSears,Roebuck and Company,isan Illinois corporation withprincipal officeand place of businessatNorthbrook,Illinois and branch offices at Baldwin,New York, andvarious other places of business throughouttheUnitedStates and Canada,where it is engaged in the sale ofinsurance.During thepast year,a representative period,Respondent sold insurance valued in excess of $50,000through its various offices.Respondent admits, and Iconclude, that it is now, and was at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.IT.THE LABOR ORGANIZATIONRespondent admits, and I find,that the Charging Party,Local365,InternationalUnionUnitedAutomobile,Aerospaceand Agricultural ImplementWorkers of Amen-ca, is a labor organization within the meaning of Section2(5) of the Act.DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,16Court Street, Fourth Floor,Brooklyn,NewYork11241,Telephone212-596-3535.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The IssuesIt is alleged in the complaint that Respondent violatedSection 8(a)(1) of the Act by interrogating its employees;warning them to refrain from union membership oractivity;threatening employees with discharge or otherreprisal if they engaged in such activity;requiringemployees to reporton union meeting places,meetings,and activities and on the concerted activities of otheremployees;and conveying the impression to employeesthat it was keeping under surveillance the union meetingplaces, meetings,and activities and the concerted activitiesof its employees. It is further alleged that RespondentIUnless otherwise indicated.all dates are in 1972 ALLSTATEINSURANCE CO.571violated Section 8(a)(3) and (1) of the Act by dischargingemployee Edgar Hansen and failing and refusing toreinstate or offer reinstatement to him because he joinedand assisted the Union and engaged in other protectedconcerted activity.Respondent denied engaging in anyunlawful conduct, and asserted that Hansen was dis-charged for cause.B.The AllegedViolationsof Section 8(a)(1) of theAct1.BackgroundBefore the Charging Party commenced organizing efforts,another union was conducting a campaign to represent theemployees in the various claims offices of Respondent inthe Long Island area. Respondent's opposition to unioniza-tion and its counteruiuon campaign included the formationof a reporting network to carry out instructions from thepersonnel department of Respondent to keep it informed.This network utilized the established structure from thelowest supervisor through channels to John Cartiglia, theregional claims manager and thence to Zone PersonnelManagerDufford and Employee Relations DirectorOwens in the Chicago home office. Nor was the characterof this network confined to supervisors merely reportingthe unusual. Cartiglia as the hub of this system issueddirectives on how information concerning union activityshould be gathered and what actions to avoid, and heldseveral conferences with his managers, the purpose ofwhich was to exchange and discuss organizational mforma-tion and coordinate opposition to unionization. The policyandmethod of administering this union oppositionnetwork became a continuing procedure existing through-out the time relevant herein.When reports of union activity became widespread andnumerous Cartiglia, with the advice and approval ofOwens and Dufford, wrote the October 5, 1971, letterwhich each of his managers distributed to all theiremployees. In this letter Cartiglia made many representa-tions about the ineffectiveness of the Union elsewhere, andquestionable motives of those connected with the Unionthen involved, made several unfavorable commentaries onthe effects of unionization and of signing a union card, andannounced that Cartiglia would visit each claims officewithin the next few weeks for the purpose of talking overemployee problems without a union, stating "this is tooimportant for us to stand idly by and let . . . Allstatepeople be led by" the Union.Beginning in mid-October, and continuing into Novem-ber 1971, as promised, Cartiglia made his unprecedented2As the letter and meetings which followed fall outside the 10(b) periodno conclusions are reached as to whether the letter exceeded the limits ofthe free speech proviso or whether the meetings or any statements madeconstituted interference,restraint,or coercion3Respondent's knowledge of the efforts of this small group is indicatedby the testimony of employee Greene, which I credit, that in a conferencewith his two supervisors in late November1971, heldto discuss the terms ofhis raise. Greene was told they wanted a commitment that he would supportthe Company ratherthanLocal 365.iThe first communication by the Union for general distribution amongtheRespondent's Long Island employees was prepared and dated inFebruary 1972 but was notsentout until early May because of delays inreceiving lists of names and addresses from some offices However, invisits to each office to speak with employees. With themanager at each locationpresent,he talked with employ-ees in smallgroups gathered around a conference table.The format of these meetingswas designed to encourageindividual participation by employees. Their reports ofworking conditions which were the source of employeediscontent and their views were solicited. Cartiglia rectifiedsome situationsmentioned,made notes of other employeecomments, and promised to return in December.2Local 365, the Union herein,was engaged in organizingefforts among Respondent's employees in other nearbyareas.Around the time of Cartiglia's visits the Unionreceived inquiries from a small group of Respondent'semployees about organizing the Long Island territory.Accordingly,preliminarymeetingswith the interestedgroups were held at three different Long Islandlocationson November 7, 19, and 26, 19713 All communications bythe Union with Respondent's Long Island employees weremailed to them at their homes.4Meetingswere conductedby the Union with employees of the Respondent on May 4or 5, June 5, and August 3, 1972, with appropriate advanceannouncementsmade to employees through the postalservice.Copiesof such announcementsand communica-tions to employees,aswell as information concerningunion activity, were supplied Cartiglia through the supervi-sory network.2.The conductinvolvedEmployee Hansen attended the June 5 meeting afterwhich he went to the East Bay Diner where he met EdwinFowler, his former manager. Hansen disclosed he had justcome from the union meeting and Fowler informed him"You know, the Company knows who is going to thosemeetings and as soon as the Union folds their tenteverybody is going to be fired." I do not credit Fowler'sdenial that he made this statement, and find thatRespondent thereby engaged in unlawful interference,restraint,and coercion by giving the impression ofsurveillance,warning against supporting the Union andthreatening retaliation by discharge of employees whoengage in union activity.The following morning Hansen was at his office inBaldwin where unit Supervisor Hicks asked him who wasat the union meeting the previous night, then commented"We know who was there." Hicks asked Hansen how themeeting went5 and Hansen asked how Hicks had learnedabout the meeting. Hicks replied, "We know." I do notcreditHicks' denial that he had any conversation withHansen involving the Union from April through December1972,or that he made the inquiries and statementsMarch 1972, Cartiglia dispatched a letter to employeesnoting the change inthe identityof the organizing union,asserting that the same small self-seekingfew were behindit, remindingemployees of his October 1971 letterand the meetings whichfollowed,and endorsing the statements andpositionsadvanced at the earlier date.This communication also indicatesthe efficiency and depthof the Respondent's information-gatheringarrangementsThe evidenceestablishes that a similar incident took place the morningafterHansen attendedthe Mayunion meeting.As this would have occurredon a date beyond the 10(b) period, the incidentmay not be found to haveconstituteda violation of Section8(a)(1) of the ActHowever, it is relevantevidence relating toRespondent's knowledge concerning Hansen 's unionactivity and tothe extent of Respondent'sopposition to unionization. 572DECISIONSOF NATIONALLABOR RELATIONS BOARDattributed to him. I find that in this conversationRespondent, through Supervisor Hicks, engaged in unlaw-ful interrogation and conveyed the impression that umonmeetingsand activities of employees were undersurveil-lance,both in violation of the Act.Hansen, whose work involved investigations conductedoutside the office, had lunch at Nathan's Restaurant inOceanside, Long Island, and was reading the Union's July26 letter announcing the forthcoming meeting which hehad picked up in. his morning mail when Fowler, managerof the Hollis, Long Island, office and LaStella, his casualtyunitsupervisor, appeared. Fowler asked Hansen if he wasgoing to attend the union meeting announced in the umonflyerand Hansen indicated he was uncertain. Fowlerdeniedmaking this inquiry and asserts that Hansenvoluntarily informed him of receipt of a unionmeetingannouncementwhichHansen said he had in the car.LaStella, who was present, testified Hansen mentioned thenotice and commented he wondered how the Union got hisname and address to which Fowler replied that the namesand addresses of employees were readily available in theoffice records. Fowler, however, fixed the time and place ofthe conversation concerning the availability of employees'namesand addresses as having occurred on June 21, at theEast Bay Diner in Bellemore and indicated that he andHansen were alone on that occasion. I credit Hansen andfind that Fowler's inquiry on or about July 28, as towhetherHansen wasgoing to attend the union meetingconstitutes unlawful interrogation.During that afternoon Hansen called his home and wasgiven a message to call his supervisor, Larry Deaner.Hansen did so and Deaner asked him where he had beenfor lunch, who he had been with, and what they haddiscussed.When Hansen told him, Deaner demanded"Who the hell are you working for, Eddie-Fowler,Belgerorme?" Deaner told Hansen that Fowler had calledCartigha who had calledBelger(manager of Hansen'soffice) who had come to Deaner demanding to know whyHansen wasattending and participating in those unionmeetings.Deaner advised Hansen that if he was going tobe with the Union he could forget the outside job with thecompany car. Fowler admitted calling Cartiglia andreportingboth the encounter with Hansen and theinformation obtained.Deaner testified that his call toHansen was on a matter of personal good will and that thereport to him by Belger of Fowler's conversation withHansen that noon was brought up only incidentally whenhe inquired why Hansen had not told him of the Union'sflyer. By way of explanation Deaner indicated that what hehad objected to was the fact that Hansen told Fowlerratherthanhim and he had to hear about it from someoneoutside hisunit. I credit Hansen's version of this conversa-tion and find that, through Supervisor Deaner, Respondentattempted to require employees to report on unionmeetingsand activities, unlawfully interrogated Hansen,and threatened to change his job assignment in retaliationfor his union activities, each in violation of Section8(a)(1)of the Act.C.The Alleged Violation of Section 8(a)(3) of theAct.Edgar Hansen was employed by Respondent in Novem-ber 1960. For the entire period of his employment withRespondent Hansen worked as a claims adjuster. Duringthisperiod various supervisors have evaluated his jobperformance as excellent and superior and he receivedintermittent promotions and raises. His reputation forhonesty and integrity was attested to by witnesses who hadworked with him. Hansen attained the position of seniorcasualty adjuster in 1971, and at the time of his dischargeon August 28, 1972, he was one of the highest paid in thatclassification.Hansen was among the small group of employees whomet with the Union at one of the preorganizing meetings inNovember 1971 and he attended each of the open meetingsconducted by the Union. In such meetings Hansen spokeof his support for the Union. Hansen signed a unionauthorization card in April 1972, and distributed unioncards to some of his fellow employees, and talked abouttheUnion with them. Hansen also was one of theemployees who spoke up at the meetings conducted byCartiglia in the fall of 1971 when Cartiglia askedemployees to bring up any problems they had with workingconditions or company policy. Hansen specifically men-tioned the lack of a manual of rules from which employeescould ascertain what was expected of them and discussedwhat he viewed as an inadequate pension plan.Respondent asserts that Hansen was discharged forcause-namely, because he "lied to his office managerBelger, supervisors Kane and Hicks, employee Cramer andan independent fur investigator, Schachner, telling themthat he `paid $1,800' for a lost or stolen fur coat or that thecoat `cost $1,800,' for the purpose of inducing theCompany to pay Hansen substantially more money on hisfur claim than he actually paid for the coat. On this basisalone,Regional Claims Manager Cartiglia authoritativelyrecommended dismissal and received authorization toterminate Hansen's employment with Respondent."In August 1971, responding to an advertised half-pricesale by S. Klein's Store in West Hemstead, New York,Hansen purchased a mink coat represented by Mac Miller,manager of the fur department, as a garment which hadbeen specially designed and made from selected skins forthe assistant manager who had since ordering it decided toretireand move to Florida. The coat was offered toHansen, and purchased, for $800 plus tax. Hansen chargeda $50 deposit, and paid cash for the balance when hepicked up the coat for his wife on their 25th weddinganniversary.Miller gave Hansen an appraisal certificatedated September 7, stating the coat's replacement valuewas $1,800. On September 14, Hansen returned the coatfor pocket alterations and on the advice of Miller, arrangedfor a "floater" to his homeowner policy carried withRespondent to cover the coat. Supplying the appraisalcertificate from S. Klein's, Hansen insured the coat for$1,800, and paid the required additional premium. Severalweeks later Miller informed Hansen the coat had been lostor stolen while being transported for adjustment.Millersuggested Hansen place a claim under his floater policy forreimbursement rather than against the carrier where ALLSTATE INSURANCE CO.573recovery would take approximately a year. Although heexpressed doubt that he would be able to duplicate theskins in the lost coat, Miller indicated his willingness tomake the effort to replace the coat if this was Mrs.Hansen's desire.Thus, on September 30, 1971, Hansen, as a policyholderof Allstate, verbally made a claim for recovery of the lossof the coat with Property Claims Examiner Cramer,located in the Baldwin office where he worked. At thattime he advised Cramer he had recently taken out thesupplemental policy un the amount of $1,800, and if therewas any trouble verifying his coverage by computer shecould talk to O'Neil through whom he had secured thefloater. Cramer testified she asked Hansen to bring his billand he told her he did not have it. She asked for a canceledcheck and he told her he had paid cash. Cramer toldHansen she would turn the claim over to the furinvestigator to establish the replacement value. Cramercalled Schachner and supplied him with the name, thealleged value, and the basic details. Another adjuster whohad supplied Schachner's telephone number also spokewith him on the telephone as did Hansen. When Scha-chner's report was received Cramer passed the file on toher supervisor, Kane, as the amount involved was abovethat which she could approve and, in any event, claims byan employee were required to go to Manager Belger forapproval of payment. She did tell Hansen of Schachner'srecommendation for payment of $1,370. Cramer warnedhim this information should not be construed as an offerbut added that since he did not have a receipt or bill thiswas probably the best the Company would do on his claim.Cramer testified that Hansen had given her the figure of$1,800, asthe value of the coat, and when she asked himwhat he paid for it he stated that it was insured for $1,800.Cramer testified she had not seen Miller's appraisalcertificate when the file was placed on Kane's desk, and noone asked her about her conversation with Hansen relevantto his claim until Belger advised her that Hansen had beenremoved from his job as a result of this claim file.Schachner called Miller who stated that the appraisedvalue of the Hansen coat was $1,800. Miller refused to tellSchachner what the purchase price was because it wasagainst store policy to make such disclosures.Millertestifiedhe refused to replace the coat for the $1,200suggested by Schachner and indicated he believed thereplacement value of the Hansen coat to be around $1,500,the price Schachner reported Miller as stating.On October 19, 1971, Kane took Hansen's claim toBelger pointing out what he believed to be an inadequacyin the file-specifically, the absence of a bill of sale orsome other proof of ownership. With Kane and Hicks, theintermediate superv.sor present, Belger called Hansen tohis office, queried him about a bill of sale or canceledcheck and, when Hansen indicated he had neither and hadpaid cash, Belger asked, "Don't you have any kind of proofof ownership?" Hansen replied he had already told Cramerhe no longer had the sales slip and could not get another.Belger then asked why Hansen had not proceeded againstKlein's and Hansen told him it was because of the lengthof time which would be involved. When Hansen pointedout that Allstate was going to recover from Klein's andvoiced his displeasure about the questioning, Belgerindicated he was not trying to be difficult but merely tryingto document the file, whereupon he offeredHansen, assettlement,the$1,370,recommended by Schachner.Hansen accepted and signed a waiver of any claim againstsubrogation proceedings. Hicks testified that it was about ayear later, afterHansen's discharge, that Belger nextmentioned the Hansen claim.On June 5, 1972, a release of claim against S. Klein'sDepartment Store was executed by Allstate on the basis ofa subrogation settlement of $844.82, the amount Hansenhad actually paid for the coat. Sometime in June theHansen claim file was purportedly by the subrogationsupervisor brought to the attention of Property ClaimsDirectorMinelliwhose responsibility involves security,including defalcations.Minelli immediately conferred withCartiglia in the adjoining office with respect to it beforeeven seeing the file. After he received the file, Minellicalled Belger because the latter had approved the paymenttoHansen, then again reported orally to Cartigliainforming him of the conversation with Belger. Cartigliaasked Minelli to document the case. Minelli obliged with awritten report dated June 9. Admittedly Minelli did notmake notes of any of the alleged phone calls or oralconversations and instituted no investigation, a departurefrom his usual practice of in depth and lengthyinvestiga-tions where job-related dishonesty is involved, sometimesrequiring as long as 4 or 5 months. With respect toHansen's claim, Minelli testified that it would not havemattered if Hansen had paid only $40; if the coat was infact worth $1,370 in the replacement market that would bethe amount of his recovery. He also indicated that theCompany almost always received evasive answers if itasked what an insured had paid for a lost item and thatclaimants come in with appraisals instead. Minelli assertedhis belief there was information in the file that Hansen hadpurchased the coat on sale at a reduced price. Stating thatinflated appraisals are "part of the business," and theseoccasionally are double the actual value, Minelli added hehas never known of S. Klein's issuing such exaggeratedappraisals.Although Minelli generally makes recommen-dations in cases of impropriety, he made no recommenda-tion with respect to Hansen, but merely passed the file onto Cartiglia because Hansen was a long term employee andhad made only this one claim.Sometime in June 1972, Cartiglia spoke to DivisionClaimsManager Mannarino, who had originally hiredHansen and had been his manager for several years. Thisinquiry related to Hansen's reputation for honesty. Then inmid-July Cartiglia again mentioned Hansen and his furcoat claim, asking Mannarino to acquaint himself with thesituation as Cartiglia might decide to terminate Hansen.Mannarino commenced his vacation July 16 and returnedAugust 2, Belger then went on vacation and returned onAugust 17. At that time Mannarino spoke with Belger whostated he was told by Hansen the latter had paid $1,800,for the coat, and that Hansen should be terminated.Mannerino reported this conversation to Cartiglia andconcluded Hansen had lied and should be discharged.Belger testified he received a phone call from Minelli inearly June 1972, regarding the Hansen claim in which 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDMinelli indicated dissatisfaction with the way the claimhad been handled. Later that month he received a callfrom Cartiglia who told him Hansen's file, received fromsubrogation, showed Hansen had paid only $840, for thecoat. Cartiglia asked Belger what Hansen had told him inthis respect and Belger advised that Hansen said he paid$1,800. Cartiglia then asked Belger to search his mind andto speak with whoever was involved and report back.Belger consulted no one and when he called back sometime later he learned Cartiglia had gone on vacation, so hejust "tossed it" in his mind without speaking to anyoneuntil July 19 when he received another call from Cartiglia.This time he asked to see the file and thereafter spoke toKane, who recalled that Hansen had said he paid $1,800but had no receipt. After receiving a third call fromCartiglia on July 27, Belger gave his written recommenda-tion that Hansen be discharged. In August, Belger had aconversation with Mannarino at which time he told histhen new division manager that Hansen had said he paid$1,800 for the coat.On July 28, Cartiglia forwarded the written recommen-dations of Belger and Minelli which he had solicited alongwith his endorsement of their recommendation to VicePresidentAmis for approval of the proposed dischargeaction. On August 28, while Mannerino was in the Baldwinoffice,Cartiglia called and told Mannerino authorizationhad been received, and he should terminate Hansen.Hansen was summoned and accused of misrepresentingthe price he paid for the fur coat. He denied he had eversaid he paid $1,800 insisting he had said it was worth thatfigure, but he was given the election of resigning or beingterminated.Hansen refused to resign and requested anopportunity to discuss the matter with his wife. This wasdenied on the basis that it was too lath, and he wasterminated. Hansen protested his not being given a hearingand as a "matter of courtesy," with his wife, was grantedan interview by Cartiglia who made it clear at the outsetthat his decision was irreversible.Maimarino testified that in such situations he wouldordinarily investigate thoroughly and analyze the factsincluding the length of service and past record of theemployee but in this situation the matter was presented tohim by his superior rather than by a subordinate and theonly time Cartiglia told him to speak toHansen was afterthe decision had been made by Cartiglia to dischargeHansen. Mannarino made no written record of any of theconversations except for the report of the discharge after ithad been accomplished. However, this also had beenreported to Cartiglia by phone immediately after the event.A substantial volume of testimony was presented relatingto how values of furs are determined, marketing practicesgenerally, and in particular stores including S. Klein's, stylechanges in lengths by years and the nomenclature attachedthereto, etc. Similarly, great detail was presented withrespect to the various phases in the processing of a claimwith emphasis upon the significance of the absence in theHansen file of the original sales slip for the coat. There wasalso noticeable carelessness in the use of such phrases asfraud, etc. On the preponderance of credible testimony, therecord establishes, and I find, that the price paid for aninsured item is in no way determinative of the amount theinsured is entitled to recover under a loss claim; nor doesthe amount an insurer is able to recover through subroga-tion affect the amount an insured is entitled to under hisinsurancepolicy.Instead,the amount recoverable for thelost item is based on current replacement value,less anydepreciation. Thus, the purpose of a record of purchasesuch as a sales slip is to establish ownership of the iteminsured and to supply an accurate description useful infixing the current replacement value. However, this is notthe only source for such information. Thus, an officialappraisal certificate rather than a purchase record isgenerally used as the basis for issuing the insurance ridercovering a particular piece of personal property and todetermine the amount of coverage allowed.Such certificatecontains a description of the item appraised and insured.ButRespondent'switnesses agree that appraisals arenotoriously inflated, and the value stated thereon cannotbe utilized in determining the replacement value whichwould be paid to an insured for a loss. It is inconceivablein such circumstances that anyone handling the claimcould have understood or believed thatHansen wasclaiming he actually paid the amount carried on thecertificateof appraisal which he submitted when heobtained the added coverage. Indeed, Belger indicated thathe never believed that Hansen had actually paid $1,800 forthe coat.The insignificance of the price paid for an insured item isfurther demonstrated by the absence on Respondent'sprinted claims form of any question requiring disclosure ofthe purchase price, and the fact that no one, in the courseof handling Hansen's claim,required him to state inwriting the amount he had paid for the lost fur coat furtherdiminishes this as a significant consideration.Moreover,although Hansen's work had primarily involved automo-bile accident casualties,it is clear he was fully aware of theconsiderationswhich entered into the valuation of apersonal property loss, and despite the testimony to thecontrary, I conclude that, as a knowledgable claimsadjuster,Hansen did not, in filing or pressing his claim asan insured party, speak of the coat in terms of what he hadpaid for it, but rather, as he testified, referred to its insuredvalue or its replacement value.If information as to the original cost of the insured itemwas in fact needed to establish a basis for payment of theclaim,clearly several individuals including at least twosupervisorswere remiss in permitting settlement ofHansen's claim,yet no one was even investigated-muchless reprimanded-for the purported overpayment whichallegedly cost Hansen his job.The same applies to thosewho handled the subrogation phase of the loss, forRespondent failed even to investigate why settlement forthe sale puce paid by Hansen was accepted rather thanrequiring from S.Klein's the replacement value of the itemlost through their agent,in view of the $1,800 valuationcertificate issued by Miller and Schachner's report that S.Klein's would replace the coat for $1,500, an amount inexcess of what had been paid Hansen on his claim.Further,if fraud was in fact suspected it is strange that nosteps were taken to recover any part of the money paidHansen,although that is the procedure where fraud isbelieved toexist,and Respondent would stand to gain ALLSTATE INSURANCE CO.financially since by the terms of its policy Respondent isrelieved of any liability whatsoever, in cases where fraudexists.Considering all the evidence presented, I am convincedand find that Hansen was not, in fact, paid any amount inexcess of the true replacement value of the coat which waslost. Clearly, no one including the fur investigator took intoaccount that the coat purchased by Hansen was not an off-the-rack S. Klein's coat but was a special design customitem, the value of which was much higher than those usedby Schachner to determine replacement value.Finally, it is significant that Cartiglia, who alone madethe discharge decision, subject only to approval by higherofficialsbecause o- Hansen's long service with theCompany, testified that he decided to discharge Hansenbecause he "felt that Mr. Hansen had lied to Mr. Belgerand, therefore, was no longer to be considered a trustedemployee"; not because he supposedly lied to anyone else,or because he attempted to collect more than he wasentitled to as asserted by Respondent. Even in this posture,reason would suggest that an offense so grave as tocompletely strip and old and reliable employee of anyfurther trust would also require a prompt investigation andspeedy removal. This is especially so when the employeeinvolved is one who had received steadily increasingauthority to commit the company funds and who hadnever even been suspected of defalcations in any formalthough such were the temptations and hazzards of hisparticular job. Instead, the matter was put aside, not onlyforother job commitments but also for consecutivevacations,without any attempt to remove the cloud orestablishHansen's guilt. Hansen was not even given anopportunity to deny that he told a falsehood. If the reasonfor such a casual regard for any possible dangerous effectof this alleged dishonesty on Hansen's job performancewas due to the fact :.hat the incident involved was not jobrelated, it is difficult to accept the conclusion that thesuspected conduct suddenly became so job related as torequire his discharge.In view of all the foregoing, I must conclude that thereasons advanced by Respondent for Hansen's dischargewere pretextual.There remains the question of whether, as contended bytheGeneral Counsel, this record established that the realmotive behind Hansen's discharge was retaliation for hisunion activity.Respondent's knowledge of the unionactivities of its employees is clearly established, not only byadmissions of its various supervisors that they received andpassed on to Cartiglia the literature sent out to theemployees by the Umon, but also by the fact that in itsMarch 1972 letter Respondent announced that the Charg-ing Party herein was the currently interested union evenbefore the Union had dispatchedits first general communi-cation to employees. The unlawful interference andcoercion by supervisors found above demonstrate Respon-dent's specific knowledge with respect to at least some ofHansen's unionactivity.And in light of the demonstratedeffectiveness of Respondent's information network it mayreasonably be inferred that Respondent also knew thatHansen had signed an authorization card for the Umonand had distributed cards to other employees.575As the time of the settlement of the subrogation of hisclaim is not substantially remote from the time of thedischarge decision it would not appear that Respondentresurrected the old insurance claim to rid itself of an activeunion adherent. However, this is not to say that it did notseize upon that claim as a pretext for accomplishing thesame result.The delay ineven investigatingHansen'sconduct from early June when the union activity appearedto be persistent until mid-July when it was clear the Unionhad not helda meeting for that month is consistent withFowler's statement that "as soon as the Union folds theirtent everybody (who attends union meetings)is going to befired."On the basis of the entire record, I find thatRespondent dischargedHansen, not because of anyconduct connected with his claim as an insured customer,but for engaging in union activity as an employee, and thatRespondent thereby violated Section 8(a)(3) and (1) of theAct.Upon the basis of the entire record, I make thefollowing:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(2) and (6) of the Act.2.The Unionisa labor organization within themeaning of Section 2(5) of the Act.3.By engaging in the conduct described in section III,above, Respondent interfered with, restrained, and coercedits employees in the exercise of rights guaranteed them inSection 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.By discharging Edgar Hansen for engaging in unionactivity,Respondent has discriminated against him withrespect to terms and conditions of employment, therebydiscouraging membership in the Union, and has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I will recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. And, as the unfair laborpractices committed by the Respondent are of a characterstriking at the root of employee rights safeguarded by theAct, I shall recommend that it cease and desist from in anyother manner infringing upon rights guaranteed in Section7 of the Act.Having found that Respondent unlawfully dischargedEdgar Hansen on August 28, 1972, 1 shall recommend thatRespondent offer him immediate and full reinstatement tohis former position or, if such position no longer exists, to asubstantially equivalent position without prejudice to anyseniority or other rights and privileges, and make himwhole for anyloss of earnings sufferedby reason of thediscrimination against him, by payment to him of a sum of 576DECISIONSOF NATIONALLABOR RELATIONS BOARDmoney equal to that which he normally would have earned,absent the unlawful discrimination,with backpay andinterest computed under the established standards of theBoard,in accordance with the formula set forth in F. W.WoolworthCompany,90 NLRB 289,IsisPlumbing &Heating Co.,138NLRB 716. Further,itwill be recom-mended that Respondent preserve and make available tothe Board; upon request,all payroll records, social securitypayment records,timecards,personnel records and reports,and all other records necessary and useful to determine theamount of backpay due and the right of reinstatementunder the terms of these recommendations.[Recommended Order omitted from publication.]